DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Coyne et al. US 2017/0299650 A1 (hereinafter referred to as Coyne).

Regarding claim 18, Coyne teaches a method of operating an electronic device (fig. 2b, elm. 20b, par. [0269]), the method comprising: determining one or more data (electrical property, or an electrical signature, par. [0265]) representative of a temperature (temperature, par. [0269]), a pressure, a mode, an asserted signal, an address, or a combination thereof that occur during operation of the electronic device; detecting one or more target criteria (electrical property of the reference device, par. [0266]) from the one or more data; and degrading a trait (monitor atoms whose rate of diffusion changes in response to a stress condition, par. [0272]) of a degradation sensor (fig. 2b, elm. 25b, par. [0269]), based on detection of the target criteria, wherein the degraded trait corresponds to a readable value representative of an amount (electrical signature monitored at any point during the lifetime of the product to quantify the degree of wear-out of core devices in the IC, par. [0265], quantitative determination of the wear-out state of devices, par. [0269]), an intensity, a duration, and/or a number of occurrence of the target criteria during operation of the electronic device (fig. 2b, elm. 20b, par. [0269]). 

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an electronic device, comprising: a detection circuit configured to determine one or more data representative of a temperature, a pressure, a mode, an asserted signal, an address, or degradation sensor having a threshold voltage and being configured to store information corresponding to the target criteria based on degradation of the threshold voltage according to the stress input, wherein an amount of degradation in the threshold voltage corresponds to a readable value representative of  a cumulative count or duration for the occurrence of the target criteria during operation of the electronic device in combination with all other elements in claim 1.

Regarding claims 2-17, the claims are allowed as they further limit allowed claim 1.

Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858